Judgment, Supreme Court, New York County (Renee White, J.), rendered April 14, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 6 to 12 years, and 3V2 to 7 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues regarding the undercover officer’s ability to observe and identify defendant were properly placed before the jury and we see no reason to disturb its determinations, which are supported by the record (People v Bleakley, 69 NY2d 490, 495).
Defendant’s claim that the verdict convicting him of committing several crimes while acting in concert with a juvenile is repugnant to his acquittal of endangering the welfare of a child is not preserved, since he did not raise the claim prior to the discharge of the jury (People v Alfaro, 66 NY2d 985, 987), and we decline to review it in the interest of justice. Were we to review such claim, we would find no repugnancy under the court’s charge (see, People v Tucker, 55 NY2d 1). Concur— Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.